COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Jetall Companies, Inc. v. Mike Johanson and T. Michael Ballases

Appellate case number:    01-19-00305-CV

Trial court case number: 2018-59629

Trial court:              333rd District Court of Harris County

     Appellant Jetall Companies, Inc. filed a motion for en banc reconsideration of this Court’s
November 3, 2020 opinion. The motion for reconsideration en banc is denied.
       It is so ORDERED.

Judge’s signature: /s/ Terry Adams
                   Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Date: December 17, 2020